            Case 1:17-cv-01097-APM Document 74 Filed 05/25/21 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
SUSAN B. LONG & DAVID BURNHAM, )
                                    )
                  Plaintiffs,       )
                                    )
            v.                      )
                                    )    Civil Action No. 17-1097 (APM)
IMMIGRATION AND CUSTOMS             )
ENFORCEMENT,                        )
                                    )
                  Defendant.        )
                                    )

                       PLAINTIFFS’ IDENTIFICATION OF EXHIBITS

         Pursuant to the Court’s minute order of May 18, 2021, Plaintiffs identify the following

exhibits that they may use during the hearing on May 27, 2021. Each of the following exhibits is

available at: https://www.citizen.org/litigation/long-v-ice-no-17-1097/.

 Plaintiffs’                                       Description
 Exhibit #

     1         Microsoft Excel Spreadsheet; “FOIA 2016-ICFO-14043 FY15 through December
               2015 Removals Following Identification via Secure Communities’ use of
               IDENT/IAFIS Interoperability,” produced by Defendant on January 10, 2017. The
               cover letter that accompanied the production is on pages 34–36 of ECF No. 12-1.


     2         Microsoft Excel Spreadsheet; “FOIA 2016-ICFO-54702 FY15 through August 2016
               Removals Following Identification via Secure Communities’ use of IDENT/IAFIS
               Interoperability,” produced by Defendant on October 4, 2017, following an
               administrative appeal, superseding the spreadsheet originally produced by Defendant
               on January 4, 2017. See ECF No. 53-4 ¶ 18. The cover letter that accompanied the
               original production is on pages 30–32 of ECF No. 12-1.


     3         Microsoft Excel Spreadsheet; “TRAC D.C. Litigation Settlement Proposal: SC
               FY2015 Removals,” produced by Defendant on April 15, 2019, pursuant to Minute
               Order of February 21, 2019.




                                                  1
         Case 1:17-cv-01097-APM Document 74 Filed 05/25/21 Page 2 of 2




    4      IIDS Database Schema, admitted in evidence in Long v. ICE, No. 14-109, 2020 WL
           2849904 (D.D.C. June 2, 2020), pages 28 to 124 of ECF No. 54-1.


    5      Transcript of Hearing of August 15, 2019 in Long v. ICE, No. 17-506 (N.D.N.Y.),
           pages 144 to 266 of ECF No. 54-1.


    6      Declaration of Patricia J. de Castro, ECF No. 53-3.


    7      Supplemental Declaration of Patricia J. de Castro, ECF No. 60-2.



Dated: May 25, 2021                       Respectfully submitted

                                          /s/ Michael T. Kirkpatrick
                                          Michael T. Kirkpatrick (D.C. Bar No. 486293)
                                          Scott L. Nelson (D.C. Bar. No. 413548)
                                          Public Citizen Litigation Group
                                          1600 20th Street NW
                                          Washington, DC 20009
                                          (202) 588-1000

                                          Counsel for Plaintiffs




                                              2
